DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This supplement notice of allowance supplements the Notice of Allowance
Mailed 09/27/2021 to correct a minor typographical informality in Examiner’s Amendment.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below for claims 20, 23-24, and 28. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Rep. MIKO ITO on 09/22/2021 at 9:05 am PST.
The application has been amended as follows:
Claim 20:  Replace “.” with ",” at end of last line (line 8). Then add new limitation: 
“wherein the unused terminal comprises at least one of unused data terminal, TEN terminal, parity terminal, or power supply terminal.”
	Claim 23: CANCEL
Claim 24: CANCEL
Claim 28: delete “the” after “provide” in line 3 (see end of line 3)


Allowable Subject Matter
3.	Claims 1-5, 7-11, 13-21, and 25-28 are allowed.
The record as a whole makes clear the reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)